Case 18-12651-KJC   Doc 6-5    Filed 11/20/18   Page 1 of 3



                      Exhibit E


     STATEMENT PURSUANT TO SECTION 1515(c)
           OF THE BANKRUPTCY CODE




                         -9-
                  Case 18-12651-KJC        Doc 6-5      Filed 11/20/18      Page 2 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                   )       Chapter 15
                                                         )
ALNO AG,1                                                )       Case No. 18-12651
                                                         )
                   Debtor in a Foreign Proceeding.       )
                                                         )

                           STATEMENT PURSUANT TO SECTION 1515(c)
                                 OF THE BANKRUPTCY CODE

         I, Tobias Wahl, under the laws of the United States, hereby declare under penalty of

perjury as follows:

          I am the court-appointed special insolvency administrator and duly authorized foreign

representative ("Foreign Representative") for Alno AG ("Debtor") in the insolvency proceedings

(the "German Proceeding") under the German Insolvency Code, Insolvenzordnung pending

before the lower court of 72379 Hechingen, Baden-Wuerttemberg, File-No 10 IN 93/17.

         I respectfully submit this statement, as required under Section 1515(c) of title 11 of the

United States Code (the "Bankruptcy Code") in support of the Verified Petition of Foreign

Representative for Recognition of a Foreign Main Proceeding, filed by the Foreign

Representative seeking recognition by this Court of the German Proceeding as a foreign main

proceeding or, in the lesser alternative, a foreign non-main proceeding.

         Pursuant to the requirements of section 1515(c) of the Bankruptcy Code, to my

knowledge, the German Proceeding is the only insolvency proceeding of any kind pending with

respect to the Debtor and this chapter 15 case is the only known "foreign proceeding" with

respect to the Debtor as that term is defined in section 101(23) of the Bankruptcy Code.

1
 The Debtor does not have an Employer Identification Number. The Debtor's Commercial Register Ulm Number is
HRB 727041. The Debtor's headquarters are located at 47 Heiligenberger Strasse, 88630 Pfullendorf Baden-
Wuerttemberg, Germany.



9951287v2 11/16/2018 4:02 PM                                                                        7844.001
Case 18-12651-KJC   Doc 6-5   Filed 11/20/18   Page 3 of 3
